
	

113 S2209 IS: Syrian War Crimes Accountability Act of 2014
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2209
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Mr. Cardin (for himself, Mr. Rubio, Mr. Kaine, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require a report on accountability for war crimes and crimes against humanity in Syria. 
	
	
		1.Short title
			This Act may be cited as the
		  Syrian War Crimes Accountability Act of 2014.2.FindingsCongress makes the following findings:(1)On February 22, 2014, the United Nations Security Council unanimously adopted Resolution 2139
			 recognizing the escalating level of violence in Syria.(2)Credible sources estimate
			 the death of more than 140,000 people in Syria, including 10,000 children.(3)On February 27, 2014, the Department of State issued its 2013 Human Rights Report on
			 Syria, which described President Bashar al Assad’s use of indiscriminate and deadly force in the conflict, including  the  August 21, 2013, use of sarin gas and artillery to target East Ghouta and Moadamiya al-Sham, suburbs of Damascus, which
			 killed over 1,000 people.(4)The United Nations Independent International Commission of Inquiry on the Syrian Arab Republic
			 reports that pro-government forces have conducted attacks on Syrian
			 civilian populations, and have utilized murder, torture, assault, and rape
			 as war tactics.  Anti-government groups have also committed murder and
			 torture, engaged in hostage-taking, attacked protected objects, and
			 shelled civilian neighborhoods.(5)Internationally accepted rules of war require actors to distinguish between civilians and
			 combatants and that all parties adhere to the principle of medical
			 neutrality whereby both sides ensure unhindered access to medical care.3.Sense of CongressCongress—(1)strongly condemns the ongoing violence, use of chemical weapons, targeting of civilian populations
			 with barrel, incendiary and cluster bombs, and SCUD missiles, and
			 systematic gross human rights violations carried out by Government
			  of Syria and pro-government forces under the direction of President
			 Bashar
			 al-Assad, as well as abuses committed by violent extremist groups and
			 other combatants involved in the civil war in Syria;(2)expresses its support for the people of Syria seeking democratic change;(3)urges all parties to the conflict to immediately halt indiscriminate attacks on civilians;(4)calls on the President to support efforts in Syria and on the part of the international community
			 to ensure
			 accountability for war crimes and crimes against humanity committed during
			 the conflict; and(5)calls for a United Nations Security Council investigation into gross violations of human rights and
			 war crimes committed during the Syrian conflict.4.Report on accountability for war crimes and crimes against humanity in syria(a)In generalNot later than 90 days after the date of the enactment of this Act, and again not later than 180
			 days after the
			 cessation of violence in Syria, the Secretary of State shall submit to the
			 appropriate congressional committees a report on war crimes and crimes
			 against humanity in Syria.(b)ElementsThe report required under paragraph (1) shall include the following elements:(1)A description of violations of internationally recognized human rights and crimes against humanity
			 perpetrated during the civil war in Syria, including—(A)an account of the war crimes and crimes against humanity committed by the regime of President
			 Bashar al-Assad;(B)an account of the war crimes and crimes against humanity committed by violent extremist groups and
			 other combatants in the conflict; and(C)a description of the conventional and unconventional weapons used for such crimes and, where
			 possible, the origins of the weapons.(2)A description of efforts by the Department of State and the United States Agency for International
			 Development to ensure accountability for violations of internationally
			 recognized human rights and crimes against humanity perpetrated against
			 the people of Syria by the regime of President Bashar al-Assad, violent
			 extremist groups, and other combatants involved in the conflict,
			 including—(A)a description of initiatives that the United States Government has undertaken to train
			 investigators in Syria on
			 how to document, investigate, and develop findings of war crimes,
			 including the number of United States	Government or contract personnel
			 currently designated to work full-time on these issues and an
			 identification of the authorities and appropriations being used to support
			 training efforts;(B)a description of the strategy and implementation efforts to ensure accountability for crimes
			 committed during the Syrian conflict, including efforts to promote the
			 establishment of an ad hoc tribunal to prosecute the perpetrators of war
			 crimes committed during the civil war in Syria; and(C)an assessment of the impact of those initiatives.(c)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.
				
